MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                            FILED
      regarded as precedent or cited before any                                   Nov 15 2019, 8:44 am

      court except for the purpose of establishing                                     CLERK
                                                                                   Indiana Supreme Court
      the defense of res judicata, collateral                                         Court of Appeals
                                                                                        and Tax Court
      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANT
      Rori L. Goldman
      Brandais H. Hagerty
      Hill Knotts & Goldman, LLC
      Indianapolis, Indiana




                                                IN THE
          COURT OF APPEALS OF INDIANA

      Arlington South Vet Clinic,                             November 15, 2019
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              19A-SC-01018
              v.                                              Appeal from the Monroe Circuit
                                                              Court IV
      Kimberly Zimmerman,                                     The Honorable Catherine Stafford,
      Appellee-Plaintiff                                      Judge
                                                              Trial Court Cause No.
                                                              53C04-1901-SC-000145



      May, Judge.


[1]   Kimberly Zimmerman filed a Notice of Claim in the Monroe Circuit Court

      against Arlington South Vet Clinic (“Arlington”) alleging the clinic negligently


      Court of Appeals of Indiana | Memorandum Decision 19A-SC-1018 | November 15, 2019               Page 1 of 11
      treated her dog. After a bench trial, the court ruled in favor of Zimmerman.

      Arlington appeals and raises three issues. We find one issue to be dispositive,

      which we restate as: whether Arlington breached its duty to provide adequate

      veterinary care to Zimmerman’s dog, Wiggles. We reverse and remand for the

      trial court to enter judgment in favor of Arlington.



                            Facts and Procedural History
[2]   In 2018, Wiggles was a ten-year-old female Labrador Retriever. She was a

      regular patient at Arlington and suffered from diabetes, arthritis, and other

      ailments. To combat Wiggles’ diabetes, Arlington instructed Zimmerman to

      administer twenty units of insulin to Wiggles twice a day with a U-40 insulin

      syringe. The dosage level was eventually increased to thirty-one units of

      insulin. On August 29, 2018, Zimmerman noticed Wiggles was tired, refusing

      to eat, drinking lots of water, and losing weight.


[3]   Zimmerman took her to Arlington, and veterinarian Dr. Dale Miller examined

      Wiggles. Wiggles was weak, lethargic, and having trouble walking.

      Zimmerman told Dr. Miller that she had measured Wiggles’ blood glucose level

      prior to bringing her to the clinic and her blood glucose level was 518

      milligrams per deciliter of blood (“mg/dL”). Clinic staff measured Wiggles’

      blood glucose level upon admission, and it was 675 mg/dL. Dr. Miller testified

      the normal blood glucose level for a diabetic canine is between 200 and 300

      mg/dL. Dr. Miller diagnosed Wiggles as suffering from a combination of

      uncontrolled diabetes and arthritis. Dr. Miller admitted Wiggles to the clinic to

      Court of Appeals of Indiana | Memorandum Decision 19A-SC-1018 | November 15, 2019   Page 2 of 11
      monitor her blood glucose levels, start her on IV fluids, and get her on a steady

      schedule of insulin. Arlington checked Wiggles’ blood glucose level two to

      three times daily, performed a urine test to see how well her body was

      absorbing sugar, and continued to monitor her. Wiggles’ condition and

      behavior improved over the course of her hospital stay. Her blood glucose

      levels stabilized, and Arlington discharged Wiggles on September 1, 2018.


[4]   After Wiggles returned home, her condition deteriorated. Zimmerman sent e-

      mails to Arlington regarding Wiggles. Dr. Miller’s assistant responded to these

      e-mails rather than a veterinarian. Zimmerman also called Arlington on

      September 4, 2018, to inform the clinic that Wiggles was not reacting to insulin,

      and Arlington scheduled Wiggles for a September 5, 2018, ultrasound.

      However, prior to the ultrasound, Zimmerman took Wiggles to IndyVet, an

      emergency and specialty animal hospital. IndyVet performed a variety of tests

      on Wiggles and stabilized her blood glucose levels. IndyVet admitted Wiggles

      on September 5, 2018, and discharged her on September 8, 2018.


[5]   On September 10, 2018, IndyVet readmitted Wiggles for weakness, lethargy,

      and elevated blood glucose levels. After questioning Zimmerman, IndyVet

      determined Zimmerman was using U-100 syringes to dose insulin rather than

      U-40 syringes. This use of an incorrect syringe resulted in Wiggles receiving

      only 40% of the amount of insulin prescribed. Dr. Miller testified that Wiggles’

      symptoms were consistent with receiving an underdose of insulin. IndyVet

      admitted Wiggles, and her condition rapidly improved. IndyVet discharged

      Wiggles on September 12, 2018.

      Court of Appeals of Indiana | Memorandum Decision 19A-SC-1018 | November 15, 2019   Page 3 of 11
[6]   Zimmerman filed a Notice of Small Claim against Arlington on January 25,

      2019. In her Notice of Claim, Zimmerman alleged Arlington “let Wiggles fall

      through the cracks.” (App. Vol. II at 11.) She asserted Arlington provided

      substandard care and emphasized the number of additional tests IndyVet

      performed on Wiggles compared to the number of tests Arlington performed.

      Zimmerman sought an award of $6,500.00, which represented the alleged cost

      of veterinary care IndyVet provided for Wiggles.


[7]   The court held a bench trial on April 4, 2019. At trial, Zimmerman reiterated

      the allegations in her Notice of Claim and testified that an unidentified

      receptionist at Arlington gave Zimmerman the U-100 syringes and told her the

      syringes would work the same as the U-40 syringes. At the conclusion of

      Zimmerman’s case-in-chief, Arlington moved for judgment on the evidence

      because Zimmerman did not put forth expert testimony regarding the veterinary

      standard of care. The trial court denied Arlington’s motion.


[8]   Dr. Miller testified that U-100 syringes are typically used in human medicine

      rather than veterinary medicine. Dr. Miller explained he never prescribed U-

      100 syringes for any of his patients. He testified Arlington does not stock U-100

      syringes or sell insulin that is to be administered with a U-100 syringe.

      Arlington put into evidence Zimmerman’s purchase history. The purchase

      history revealed that Zimmerman purchased U-40 syringes for Wiggles on

      January 7, 2018; February 20, 2018; and April 30, 2018. If Zimmerman used

      the syringes as directed, she would have exhausted the supply of U-40 syringes



      Court of Appeals of Indiana | Memorandum Decision 19A-SC-1018 | November 15, 2019   Page 4 of 11
       bought in April 2018 in June 2018. However, Zimmerman’s purchase history

       did not reveal the purchase of any U-40 syringes after April 2018.


[9]    On April 11, 2019, the trial court entered findings and conclusions, rendered

       judgment for Zimmerman, and awarded Zimmerman $2,492.33 in damages.

       The trial court concluded Zimmerman failed to prove she bought the U-100

       syringes at Arlington. (Id. at 7 ¶ 13.) Nevertheless, the court held Dr. Miller

       was not “sufficiently acquainted with the care and keeping of the patient,”

       failed to adequately communicate with Zimmerman, and noted that a

       “conversation with Zimmerman by Arlington and its vets about administration

       of insulin to Wiggles may well have saved the heartache and expense of

       Wiggle’s emergency medical care that became necessary in the first week of

       September 2018.” (Id. at 8 ¶ 18.)



                                 Discussion and Decision
[10]   “Our standard of review in small claims cases is particularly deferential in order

       to preserve the speedy and informal process for small claims.” Heartland

       Crossing Foundation, Inc. v. Dotlich, 976 N.E.2d 760, 762 (Ind. Ct. App. 2012).

       We do not reweigh the evidence nor do we assess the credibility of the

       witnesses. Id. However, the burden of proof in a small claims civil lawsuit is

       the same as the burden in a civil action not on the small claims docket. Harris v.

       Lafayette LIHTC, LP, 85 N.E.3d 871, 876 (Ind. Ct. App. 2017). The party

       bearing the burden of proof must demonstrate that it is entitled to the recovery

       sought. Id. We will affirm a judgment in favor of the party bearing the burden

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1018 | November 15, 2019   Page 5 of 11
       of proof “if the evidence was such that from it a reasonable trier of fact could

       conclude that the elements of the party’s claim were established by a

       preponderance of evidence.” Eagle Aircraft, Inc., v. Trojnar, 983 N.E.2d 648, 657

       (Ind. Ct. App. 2013).


[11]   A small claims court is not required to enter special findings. Wynne v. Burris,

       105 N.E.3d 188, 192 (Ind. Ct. App. 2018). However, where “a small claims

       court elects sua sponte to enter findings and conclusions, they aid our review by

       providing us with a statement of the reasons for the trial court’s decision.” Id.

       at 192-193 (emphasis in original). Nonetheless, we evaluate the “evidence in

       the light most favorable to the judgment, together with all reasonable inferences

       to be drawn therefrom. We will reverse a judgment only if the evidence leads to

       only one conclusion and the trial court reached the opposite conclusion.” Id. at

       193 (internal quotation marks omitted).


[12]   Arlington notes that, in the medical malpractice context, and in other

       professional negligence contexts, expert opinion is necessary to establish that a

       professional’s behavior fell below the standard of care when the case involves a

       complicated issue outside the understanding of lay persons. (See Appellant’s Br.

       at 20-21) (citing, e.g., Ross v. Olson, 825 N.E.2d 890, 893 (Ind. Ct. App. 2005)

       (stating “[t]o establish the applicable standard of care and to show a breach of

       that standard, a plaintiff [in a medical malpractice action] must generally offer

       expert testimony”), trans. denied; Hacker v. Holland, 570 N.E.2d 951, 953 (Ind.

       Ct. App. 1991) (noting Indiana law normally requires the plaintiff in a legal

       malpractice action to put forth expert testimony demonstrating the standard of

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1018 | November 15, 2019   Page 6 of 11
       care by which the attorney’s conduct is measured), reh’g denied with opinion 575
N.E.2d 675, trans. denied). Based thereon, Arlington asserts Zimmerman was

       required to provide expert testimony to prove her veterinary malpractice claim.


[13]   Generally speaking, an expert witness provides testimony based on his or her

       “scientific, technical, or other specialized knowledge” to “help the trier of fact

       to understand the evidence or to determine a fact in issue.” Indiana Rule of

       Evidence 702(a). However, as the trial court noted, pursuant to Indiana Small

       Claims Rule 8(A), a small claims trial “shall be informal with the sole objective

       [of] dispensing speedy justice between the parties according to the rules of

       substantive law[,] and shall not be bound by the statutory provisions or rules of

       practice, procedure, pleadings or evidence except provisions relating to

       privileged communications or offers of compromise.” (Tr. at 18) (quoting

       S.C.R. 8(A)). That Small Claims Rule suggests expert testimony ought not be

       required in small claims actions.


[14]   In Martin v. Ramos, the defendant rear-ended the plaintiff. 120 N.E.3d 244,

       246-47 (Ind. Ct. App. 2019). Plaintiff visited the hospital over the ensuing few

       months and complained of pain in his head, neck, back, left arm, and left

       shoulder. Id. at 247. The plaintiff acknowledged pre-existing injuries, but he

       testified his pain increased after the accident. Id. The plaintiff sued the

       defendant in small claims court, and the trial court ruled in favor of the

       defendant on the basis that the plaintiff failed to prove causation because the

       plaintiff did not put forth expert testimony. Id. at 248.



       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1018 | November 15, 2019   Page 7 of 11
[15]   On appeal, we observed that while, in the small claims setting, the method of

       proof may be informal and the rules of evidence relaxed, a small claims plaintiff

       still must meet the same burden of proof as in a civil action not on the small

       claims docket. Id. at 249. We reversed the judgment of the trial court because

       medical expert testimony is not always required in a personal injury action. Id.

       The plaintiff’s claim was not for complex or permanent injury, and his

       testimony about increased pain after the accident combined with the temporal

       congruity between the accident and the increase in pain were competent

       evidence of causation. Id. at 252.


[16]   Similarly, the law already recognizes situations in the professional negligence

       context when expert testimony is superfluous. For example, if a veterinarian

       negligently leaves a foreign object in an animal’s body post-surgery, a lay

       person could readily understand the veterinarian performed below the standard

       of care without the assistance of expert testimony. See Ciesiolka v. Selby, 261
N.E.2d 95, 99 (Ind. Ct. App. 1970) (holding plaintiff was not required to put

       forth expert testimony on issue of negligence when doctor intended to remove

       all Teflon mesh at conclusion of surgery but left some mesh in patient), reh’g

       denied. In the medical malpractice context, a plaintiff is not required to put

       forth expert testimony to rebut the medical review panel’s decision if the

       plaintiff is pursuing a claim asserting the malpractice was so egregious a lay

       person could understand it without the need of expert testimony. Thomson v. St.

       Joseph Regional Medical Center, 26 N.E.3d 89, 94 (Ind. Ct. App. 2015). If a small

       claims plaintiff can put forth competent evidence that a professional failed to

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1018 | November 15, 2019   Page 8 of 11
       meet the requisite standard of care without hiring an expert, the small claims

       court should consider it.


[17]   Nonetheless, Zimmerman bore the burden of proof. A plaintiff pursuing a

       professional negligence claim is required to prove by a preponderance of the

       evidence that (1) the plaintiff employed a professional, creating a duty to the

       plaintiff; (2) the professional failed to exercise ordinary skill and knowledge,

       which constituted breach; and (3) that such negligence proximately caused (4)

       damages to the plaintiff. Clary v. Lite Machs. Corp., 850 N.E.2d 423, 430 (Ind.

       Ct. App. 2006). A plaintiff must put forth evidence beyond mere speculation

       and supposition to satisfy the preponderance of the evidence standard. Topp v.

       Leffers, 838 N.E.2d 1027, 1033 (Ind. Ct. App. 2005), trans. denied. “Evidence

       establishing a mere possibility of cause or which lacks reasonable certainty or

       probability is not sufficient evidence by itself to support a verdict.” Id.


[18]   Wiggles’ blood glucose level spiked because Zimmerman administered insulin

       using an incorrect syringe. When Zimmerman took Wiggles to Arlington, her

       blood glucose level was elevated, and she was tired, drinking lots of water, and

       refusing to eat. Arlington administered insulin using a U-40 syringe, and

       Wiggles’ blood glucose level normalized. Wiggles’ behavior also improved.

       Wiggles’ condition deteriorated whenever she was released back to

       Zimmerman’s care and improved whenever Wiggles was hospitalized. Dr.

       Miller testified that administering insulin via a U-100 syringe rather than a U-40

       syringe would directly cause the symptoms Wiggles experienced. He also

       testified that Arlington did not sell or stock U-100 syringes or insulin that

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1018 | November 15, 2019   Page 9 of 11
       required U-100 syringes. Further, Zimmerman admitted that she had no proof

       that she purchased the U-100 syringes from Arlington, and the trial court

       concluded that Zimmerman failed to prove she bought the U-100 syringes at

       Arlington.


[19]   Ultimately, the trial court found Arlington negligent and stated a “conversation

       with Zimmerman by Arlington and its vets about administration of insulin to

       Wiggles may well have saved the heartache and expense of Wiggle[s’]

       emergency medical care that became necessary in the first week of September

       2018.” (App. Vol. II at 8 ¶ 18.) However, no evidence supports this finding.

       Arlington only carried and prescribed U-40 insulin syringes. Therefore, there

       was no way for Arlington to know or suspect that Zimmerman was

       administering insulin to Wiggles with the wrong syringe. Arlington cannot be

       responsible for Zimmerman’s acquisition of the improper syringe elsewhere.


[20]   After Wiggles relapsed, Zimmerman took Wiggles to IndyVet. While IndyVet

       ultimately determined how Zimmerman was mis-dosing Wiggles, IndyVet did

       so only after learning Wiggles had to be hospitalized for the same symptoms

       three times in a short period of time and relapsed after being released from her

       previous two hospitalizations. The evidence points to only one conclusion, that

       Arlington did not breach its duty to Zimmerman. 1 See School City of Hammond




       1
        We do not address the issue Arlington raises regarding whether the trial court erred in taking judicial notice
       of American Veterinary Medical Association Policy because we find Zimmerman’s failure to put forth
       sufficient evidence of negligence to be dispositive.

       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1018 | November 15, 2019                 Page 10 of 11
       District v. Rueth, 71 N.E.3d 33, 46 (Ind. Ct. App. 2017) (holding plaintiff failed

       to put forth evidence to meet all the elements of a defamation or a blacklisting

       claim), trans. denied.



                                               Conclusion
[21]   The trial court’s decision was contrary to law because Zimmerman failed to put

       forth evidence to support her claim. The evidence points only to the conclusion

       that Zimmerman’s acquisition of inappropriate syringes that were not available

       at Arlington was the sole cause of Wiggles’ medical issues. Accordingly,

       Arlington was not negligent. Consequently, we reverse and remand to the trial

       court with instructions to enter judgment for Arlington.


[22]   Reversed and remanded with instructions to enter judgment for Arlington.


       Bailey, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-SC-1018 | November 15, 2019   Page 11 of 11